PER CURIAM.
We agree with the following order under review:
The Defendant has moved this Court for post conviction relief pursuant to Rule 3.850 of the Fla.R.Crim.P. alleging ineffective assistance of counsel, and the Court being fully advised in the premises hereby denies this motion and finds as follows:
The District Court of Appeal of Florida, Third District, on direct appeal found no error in Defendant’s convictions by a jury in this case. [Herrera v. State, 570 So.2d 1129 (Fla. 3d DCA 1990) ]
The grounds outlined by Defendant in his motion do not satisfy the requirements of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Those deficiencies alleged, if they are deficiencies, do not demonstrate the required prejudice to the Defendant. See Squires v. State, 558 So.2d 401 (Fla.1990); State v. Gibson, 557 So.2d 929 (Fla. 5th DCA 1990).
Affirmed.